DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 4/15/2022.
The examiner notes the IDS filed 3/10/2022 has been considered.

Terminal Disclaimer
The terminal disclaimer filed on 4/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,057,437 and US Application 17/360,322 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner's Statement of Reason for Allowance

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a DNS server receives from a receiving email system, a DNS query for an email domain stored at the DNS server, the DNS query including identifying information of a sender of an email. The DNS server extracts the identifying information of the email sender from the DNS query and identifies one of a plurality of delivering organizations from the information. The DNS server determines whether the identified delivering organization is authorized to deliver email on behalf of the email domain. In response to determining that the identified delivering organization is authorized to deliver email on behalf of the email domain, the DNS server generates a target validation record based on the identity of the authorized delivering organization and the email domain, the target validation record including one or more rules indicating to the receiving email system whether the delivering organization is an authorized sender of email for the email domain. 

The closest prior art, are Sachtjen (US 2008/0189770 A1), Drako et al. (US 2010/0005146 A1) and Hancock (US 2005/0021644 A1), in which, Sachtjen disclose authenticating and confidence marking e-mail messages are described. One embodiment describes a method of authenticating an e-mail message. This method involves extracting a plurality of e-mail headers associated with the e-mail message, and identifying a sending edge mail transfer agent (MTA). The method then calls for determining if the sending edge MTA is authorized to send the e-mail message; and in which Drako teaches facilitating email transmission by extracting email parameters, requesting data in the form of a dns query, and receiving a sender reputation as an IP address. Querying a database by sending a plurality of arguments concatenated to a dns request and receiving an IP address in reply. Operating a remote database as a dns server, receiving queries as domains and transmitting replies in the format of IPv4 or IPv6 addresses. Filtering email by querying a database with email parameters comprising an IP address and a domain of an email sender which may be extracted from an email header in the HELO, EHLO, MAIL FROM, or RETURN PATH. The smtp session is continued, modified or interrupted according to the result of the query submitted to a database operating as a dns server; and in which Hancock teaches validating electronic communications are provided. In one embodiment, a system includes a retrieval logic configured to obtain sender attributes from an electronic communication, and a validation logic configured to query a registration network and produce a validation signal.

However, none of Sachtjen (US 2008/0189770 A1), Drako et al. (US 2010/0005146 A1) and Hancock (US 2005/0021644 A1) teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 11 and Claim 21.  For example, none of the cited prior art teaches or suggest the steps of Claim 1: an interface configured to receive one or more inputs for indicating that one or more delivering organizations are organizations that deliver emails on behalf of a domain owner that owns an email domain, wherein a particular delivering organization of the one or more delivering organizations delivers emails via one or more IP addresses; and a domain name system (DNS) server comprising memory and one or more processors, the DNS server configured to provide one or more DNS responses on behalf of the domain owner, wherein the DNS server, the domain owner, and the particular delivering organization are different entities, wherein the memory comprises instructions that when executed by the one or more processors cause the one or more processors to: store a deliverer list associated with the domain owner, the deliverer list comprising one or more delivering organizations; maintain a mapping between the particular delivering organization and the one or more IP addresses used by the particular delivering organization;  serve as an authoritative DNS server for a target domain, wherein the target domain is different from the email domain, the target domain 2being connected with the email domain through one or more DNS lookup statements; receive, from a receiving email system attempting to authenticate an incoming email, a DNS query to the target domain, wherein the DNS query to the target domain is generated after the receiving email system first queried the email domain; and return, responsive to the DNS query, a DNS record that comprises at least one of the IP addresses used by the particular delivering organization to deliver emails, wherein the DNS record leads to  the receiving email system determining whether to authenticate the incoming email; and none of the cited prior art teaches or suggest the steps of Claim 11 and similarly Claim 21: receive one or more inputs for indicating that one or more delivering organizations are organizations that deliver emails on behalf of a domain owner that owns an email domain, wherein a particular delivering organization of the one or more delivering organizations delivers emails via one or more IP addresses; store a deliverer list associated with the domain owner, the deliverer list comprising one or more delivering organizations; maintain a mapping between the particular delivering organization and the one or more IP addresses used by the particular delivering organization; cause a domain name system (DNS) server to serve as an authoritative DNS server for a target domain, wherein the target domain is different from the email domain, wherein the target domain is connected with the email domain through one or more DNS lookup statements, and wherein the DNS server, the domain owner, and the particular delivering organization are different entities; receive, from a receiving email system attempting to authenticate an incoming email, a DNS query to the target domain, wherein the DNS query to the target domain is generated after the receiving email system first queried the email domain; and return, responsive to the DNS query, a DNS record that comprises at least one of the IP addresses used by the particular delivering organization to deliver emails, wherein the DNS record leads to  the receiving email system determining whether to authenticate the incoming email. 

Therefore, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439